internal_revenue_service department of the treasury number release date index number in re washington dc person to contact telephone number refer reply to cc psi 9-plr-104929-03 date date legend decedent trust spouse daughter grandchildren state statute state statute state statute state statute date date date dear sir this is in response to your letter dated date and subsequent correspondence requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to sever a_trust into an exempt and nonexempt trust for purposes of the generation-skipping_transfer gst tax and to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code with respect to the exempt trust the facts and representations submitted are summarized as follows on date decedent created trust a revocable_trust on date decedent executed a will that directed the executor to distribute the residue of her estate to the trust decedent died on date article fourth of the trust establishes two separate shares share and share the trustee is to fund share with the minimum amount of trust assets eligible for the plr-104929-03 marital_deduction that will result in the minimum amount of federal_estate_taxes due on decedent’s estate after taking into account credits and deductions available to decedent’s estate the trustee is to fund share with the balance of the trust estate article fourth directs the trustee to elect to treat share as qualified_terminable_interest_property article fifth provides that the trustee is to pay spouse all of the net_income from share at least quarter annually and so much of share 1's principal as is necessary to maintain and support spouse in his accustomed manner of living and to meet any emergency or untoward circumstance arising during spouse’s lifetime at spouse’s death the trustee is to pay any accumulated but undistributed share income to spouse’s estate share 1's remaining principal is to be held in further trust and administered as directed by article sixth of the trust with respect to share the trustee is to pay spouse daughter and grandchildren so much of share 2's net_income and principal as is necessary to provide for their support maintenance and education income not distributed is to be added to principal at spouse’s death trustee is to hold share 2's remaining principal and undistributed_income in further trust and administer these assets as directed by article sixth of the trust in the event daughter and grandchildren die during share 2's term leaving surviving descendants trustee is to pay the descendants so much of share 2's income and principal as is necessary to provide for their support maintenance and education and to meet any extraordinary expenses in emergency or untoward circumstances upon spouse’s death share 1's remaining principal and share 2's remaining income and principal are to be administered in accordance with article sixth article sixth provides that trustee is to pay daughter and grandchildren so much of the trust’s net_income and principal as is necessary to provide for their support maintenance and education income not distributed is to be added to principal in the event grandchildren die during the trust’s term survived by descendants the trustee is to pay the descendants so much of trust’s net_income and principal deemed necessary to provide for their support maintenance and education and to meet any extraordinary expenses in emergency or untoward circumstances at daughter’s death the trustee is to divide the trust estate into two equal shares one for each grandchild and distribute one share to each grandchild free of trust in the event one of the grandchildren predeceased daughter and left descendants the trustee is to pay the grandchild’s descendants his share per stirpes if the grandchild predeceased daughter and left no descendants his share is to be paid to his sibling the remaining grandchild if his sibling predeceased daughter leaving descendants the trustee is to pay the grandchild’s share to his sibling’s descendants per stirpes free of trust if his sibling died leaving no descendants grandchild’s share is to be distributed to decedent’s surviving heirs per stirpes free of trust article tenth subparagraph b provides that the trustee is authorized but not directed at any time to divide any trust created under the trust agreement into two separate trusts so that the gst tax inclusion_ratio for each trust will be either zero or one plr-104929-03 subsection c provides the trustee with the power to determine to which trust property the trustee will allocate decedent’s gst_exemption spouse as executor of decedent’s estate prepared the estate’s form_706 united_states estate and generation-skipping_transfer_tax return and timely filed the return with the service spouse listed share on schedule m of the return and did not elect out of the qtip_election under sec_2056 for share spouse did not attach a schedule r to the return after the estate’s form_706 was filed spouse engaged an attorney to review his estate plan and the estate’s form_706 the attorney advised that it would have been advantageous for the estate if spouse had elected under sec_26_2654-1 of the generation-skipping_transfer_tax regulations to sever share into a gst exempt qtip_trust and a gst nonexempt trust and had elected under sec_2652 to make a reverse_qtip_election for the gst exempt qtip_trust spouse requests an extension of time under sec_301_9100-1 and sec_301_9100-3 to sever share into two separate trusts a gst exempt qtip_trust and a gst nonexempt qtip_trust pursuant to sec_26_2654-1 and to make a reverse_qtip_election under sec_2652 with respect to the gst exempt qtip_trust law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail and a an interest in such property passes or has passed for less than an adequate_and_full_consideration in money or money’s worth from the decedent to any person other than the surviving_spouse or the estate of such spouse and b if by reason of such passing such person or his heirs or assigns may possess or enjoy any part of such property after such termination or failure of the interest so passing to the surviving_spouse sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 defines qualified_terminable_interest_property as property plr-104929-03 which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 the election once made is irrevocable under sec_2044 any property in which the decedent possessed a qualifying_income_interest_for_life and for which a deduction was allowed under sec_2056 is includable in the decedent’s gross_estate sec_2601 imposes a tax on every generation-skipping_transfer sec_2602 provides that the amount of tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 a provides the method for determining the inclusion_ratio sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or by his or her executor to any property with respect to which such individual is the transferor sec_2631 provides that once an allocation of gst_exemption is made it is irrevocable under sec_2632 the allocation of the gst_exemption may be made at any time on or before the date prescribed for filing the individual’s estate_tax_return including extensions sec_2632 provides that in general any portion of an individual’s gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows - a first to property which is the subject of a direct_skip occurring at the individual’s death and b second to trusts with respect to which the individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after the individual’s death sec_26_2632-1 provides that a decedent’s unused gst_exemption is automatically allocated on the due_date for filing form_706 to the extent not otherwise allocated by the decedent’s executor on or before that date the regulation also supplies the method for the automatic allocation of any unused gst_exemption first the exemption is allocated pro_rata to direct skips on the basis of their values for estate_tax purposes the balance is then allocated pro_rata on the basis of estate_tax values to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made no automatic allocation is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the trust the automatic allocation is irrevocable plr-104929-03 sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent’s estate under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gst tax as if the election to be treated as qtip had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent’s gst_exemption may be allocated to the qtip_trust sec_26_2652-2 provides that the reverse_qtip_election is to be made on the return on which the qtip_election is made sec_26_2654-1 provides in part that generally if there is more than one transferor with respect to a_trust the portions of the trust attributable to the different transferors are treated as separate trusts for purposes of chapter sec_26_2654-1 provides that the severance of a_trust that is included in the transferor's gross_estate or created under the transferor's will into two or more trusts is recognized for purposes of chapter if the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and a the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust b the severance occurs or a reformation proceeding if required is commenced prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c either - the new trusts are severed on a fractional basis if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust the trusts may be funded on a non pro_rata basis provided funding is based on either the fair_market_value of the assets on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding or if the severance is required by the terms of the governing instrument to be made on the basis of a pecuniary amount the pecuniary payment is satisfied in a manner that would meet the requirements of paragraph a ii of this section if it were paid to an individual under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a plr-104929-03 taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides for automatic extensions of time for making certain elections sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election state statute provides that unless expressly prohibited by the terms of the governing instrument when property is held or to be held in a_trust the trustee is authorized but not required to divide the trust into two or more separate trusts of equal or unequal value if the trustee determines that division of the trust is in the best interests of the beneficiaries or could result in a significant decrease in current or future federal income gift estate or generation-skipping_transfer taxes or any other tax state statute provides in part that a trustee may exercise the authority granted in this subchapter without procuring any judicial authorization or approval also a trustee may exercise the authority granted in this subchapter to divide both funded and unfunded trusts state statute provides that if a trustee divides a_trust into separate trusts under this subchapter the terms of the separate trusts need not be identical but must provide for the same succession of interests and beneficiaries as are provided in the original trust differing tax elections may be made for each of the separate trusts state statute provides that this subchapter applies to all trustees regardless of whether the trust was created before on or after the date of enactment as a result of the qtip_election made on the decedent’s form_706 the property in share is includible in spouse’s gross_estate pursuant to sec_2044 spouse accordingly is considered the transferor of the property for gst tax purposes therefore decedent’s remaining gst_exemption may not be allocated to share 1's assets however if share is severed into a gst exempt trust and a gst nonexempt trust and a reverse_qtip_election under sec_2652 is made for the gst exempt trust plr-104929-03 decedent will be treated as the transferor of the gst exempt trust and the automatic allocation rules of sec_2632 will apply decedent’s remaining gst_exemption to the property in that trust based on the information submitted and the representations made we conclude that the requirements of sec_26_2654-1 and sec_301_9100-3 have been satisfied therefore an extension of time of sixty days from the date of this letter is granted for severing share pursuant to sec_26_2654-1 into a gst exempt qtip_trust and a gst nonexempt qtip_trust and to file a supplemental form_706 making the reverse_qtip_election with respect to the gst exempt qtip_trust the form_706 should be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for that purpose an extension of time to make the reverse_qtip_election under sec_2652 does not extend the time to make an allocation of any remaining gst_exemption in this case no allocation of decedent's available gst_exemption was made on the form_706 therefore the automatic allocation rules of sec_2632 and sec_26_2632-1 operate to allocate decedent's available exemption the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-104929-03 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely associate chief_counsel heather c maloy passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
